Case 1:20-cv-22323-JAL Document 1-2 Entered on FLSD Docket 06/04/2020 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither ee nor en the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

JS 44 (Rev. 08/18)

 

I. (a) PLAINTIFFS
SEACO GLOBAL LTD.

(b) County of Residence of First Listed Plaintiff ENGLAND
(EXCEPT IN U.S. PLAINTIFF CASES)

(Sh, Attorneys (Firm Name, Address, and
BLANCK &

5730 S.W. 74th Street, Suite #700
Miami, Florida 33143

one Number)

Tele;
OOPER'BA “Robert W’ Blanck Esq.

DEFENDANTS
AFCO HOLDINGS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

LLC.

UNITED STATES

(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oO 1 0 1 Incorporated or Principal Place o4 m4
of Business In This State
O02 U.S. Government % 4 Diversity Citizen of Another State 0 2 © 2 Incorporated and Principal Place O5 O05
Defendant (Indicate Citizenship of Parties in [tem III) of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation Mo o6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) _ Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY | BANKRUPTCY __] SaaS]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372%(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment | (0 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability 0} 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) © 485 Telephone Consumer
O 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act O #862 Black Lung (923) Protection Act
& 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management OG 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 850 Securities/Commodities/
0 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) Exchange
0) 362 Personal Injury - Product Liability 0 751 Family and Medical © 890 Other Statutory Actions
Medical Mal ice Leave Act © 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |0 790 Other Labor Litigation FEDERAL TAX SUITS 0 893 Environmental Matters
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
© 230 Rent Lease & Ejectment O 442 Employment OF 510 Motions to Vacate O 871 IRS—Third Party O) 896 Arbitration
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure

0 245 Tort Product Liability
© 290 All Other Real Property

Accommodations
0 445 Amer. w/Disabilities -

Employment

0 446 Amer. w/Disabilities -
Other

0 448 Education

 

© 530 General

 

(7 535 Death Penalty

IMMIGRATION

 

Other:
© 540 Mandamus & Other
O 550 Civil Rights
0 555 Prison Condition
D 560 Civil Detainee -
Conditions of

 

 

Confinement

O 462 Naturalization Application
0 465 Other Immigration
Actions

 

 

Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in One Box Only)

1 Original O2 Removed from
Proceeding State Court

0 3

Remanded from o4

Appellate Court

Reinstated or O 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

SC 1
VI. CAUSE OF ACTION 28S 1332

 

Cite the U.S. Civil Statute under which you are fi

Brief description of cause:

ling (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

Breach of Contract
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 175,000.00 JURY DEMAND: Oves No
VU. RELATED CASE(S)
IF ANY (See instructions):
, JUDGE —, “ii DOCKET NUMBER

 

 

DATE

   

U1 ee

AMOUNT

FOR OFFICE USE ONLY

RECEIPT #

 

Fl
meee
Vv

APPLYING IFP

 

N

 

JUDGE

 
   

MAG. JUDGE
